IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

LISA GARDINER,                                   )
                                                 )
         Plaintiff,                              )
                                                 )
         v.                                      )         C.A. No. N20C-01-213 JRJ
                                                 )
GEICO GENERAL INSURANCE                          )
COMPANY,                                         )
                                                 )
         Defendant.                              )

                                            ORDER

         AND NOW TO WIT, this 11th day of May, 2020, upon consideration of the

GEICO General Insurance Company’s (“GEICO”) Motion for a Protective Order to

Stay Deposition of GEICO Representatives Until Resolution of GEICO’s Pending

Motion to Disqualify Attorney Roseman and the Current COVID-19 Crisis

(“Motion”), and Plaintiff’s response thereto, IT APPEARS THAT:

         1.     The United States of America and the State of Delaware have declared

states of emergency due to COVID-19.

         2.     On April 30, 2020, Defendant GEICO filed a Motion to Disqualify

Attorney Roseman as Counsel for Plaintiff. The Court has yet to rule on that motion.

         3.     Plaintiff Lisa Gardiner has noticed the deposition of GEICO’s claim

professional, Robin Morton, 1 to proceed on May 13, 2020 in Attorney Roseman’s


1
    According to GEICO, Ms. Morton currently resides in Virginia.
law office in Wilmington, Delaware. Plaintiff also seeks to schedule the depositions

of other GEICO employees.

      4.     In the instant Motion, GEICO seeks to stay these depositions until the

Court rules on the pending Motion to Disqualify, the COVID-19 crisis has ended,

and accompanying stay-at-home orders and relevant applicable restrictions related

to COVID-19 have been eased.

      5.     The Plaintiff does not oppose this Motion, however, she asks that

GEICO immediately provide Plaintiff’s Counsel with dates for the depositions of

GEICO’s representatives so that they can take place between June 15 and June 30,

2020 in order to ensure compliance with the deadlines contained in the Expedited

Trial Scheduling Order.2




2
  Under the Expedited Trial Scheduling Order, the Discovery Cut-Off is July 31, 2020 and
Plaintiff’s Expert Report Disclosure is August 15, 2020. Trans. ID 65550604.
                                           2
      NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant

GEICO’s Motion for Protective Order is GRANTED, and that by no later than

Friday, May 15, 2020, GEICO shall provide dates and times between June 15 and

June 30, 2020 for the depositions of GEICO’s representatives.



                                               Jan R. Jurden

                                            Jan R. Jurden, President Judge




cc: Prothonotary


                                        3